Case 3:14-cv-00852-REP-AWA-BMK Document 304-1 Filed 11/16/18 Page 1 of 5 PageID#
                                   10353




                     EXHIBIT A
Case 3:14-cv-00852-REP-AWA-BMK Document 304-1 Filed 11/16/18 Page 2 of 5 PageID#
  Plan:           vaLD_W&M-Democ-mw-H311-H353_rk15b
  Plan Type:
                                        10354

  Administrator
  User:

  Districts & Their Incumbents
  Thursday, November 15, 2018                                        2:02 PM



  District        Name                       Party       Previous District

  001             Terry Kilgore                R         1

  002             Jennifer Carroll Foy         D         2

  003             James Morefield              R         3

  004             Todd Pillion                 R         4

  005             Israel O'Quinn               R         5

  006             Jeffrey Campbell             R         6

  007             L. Nick Rush                 R         7

  008             Gregory Habeeb               R         8

  009             Charles Poindexter           R         9

  010             Gwendolyn Gooditis           D         10

  011             Sam Rasoul                   D         11

  012             Chris Hurst                  D         12

  013             Danica Roem                  D         13

  014             Daniel Marshall              R         14

  015             C. Todd Gilbert              R         15

  016             Leslie Adams                 R         16

  017             Christopher Head             R         17

  018             Michael Webert               R         18

  019             Terry Austin                 R         19

  020             Richard Bell                 R         20

  021             Kelly Convirs-Fowler         D         21

  022             Kathy Byron                  R         22

  023             T. Scott Garrett             R         23

  024             Benjamin Cline               R         24

  025             R. Steve Landes              R         25



                                                          Page 1
  Plan: vaLD_W&M-Democ-mw-H311-H353_rk1Administrator:
  Type:
Case 3:14-cv-00852-REP-AWA-BMK DocumentUser:     304-1 Filed 11/16/18 Page 3 of 5 PageID#
   District     Name                     10355    Party         Previous District
   026          Tony Wilt                           R           26

   027          Roxann Robinson                     R           27

   028          Robert Thomas                       R           28

   029          Christopher Collins                 R           29

   030          Nicholas Freitas                    R           30

   031          Elizabeth Guzman                    D           31

   032          David Reid                          D           32

   033          David LaRock                        R           33

   034          Kathleen Murphy                     D           34

   035          Mark Keam                           D           35

   036          Kenneth Plum                        D           36

   037          David Bulova                        D           37

   038          Kaye Kory                           D           38

   039          Vivian Watts                        D           39

   040          Timothy Hugo                        R           40

   041          Eileen Filler-Corn                  D           41

   042          Kathy Tran                          D           42

   043          Mark Sickles                        D           43

   044          Paul Krizek                         D           44

   045          Mark Levine                         D           45

   046          Charniele Herring                   D           46

   047          Patrick Hope                        D           47

   048          Richard Sullivan                    D           48

   049          Alfonso Lopez                       D           49

   050          Lee Carter                          D           50

   051          Hala Ayala                          D           51

   052          Luke Torian                         D           52

   053          Marcus Simon                        D           53

   054          Robert Orrock                       R           54

   055          Hyland Fowler                       R           55

   056          John McGuire                        R           56

   057          David Toscano                       D           57

                                                                Page 2
  Plan: vaLD_W&M-Democ-mw-H311-H353_rk1Administrator:
  Type:
Case 3:14-cv-00852-REP-AWA-BMK DocumentUser:     304-1 Filed 11/16/18 Page 4 of 5 PageID#
   District     Name                     10356    Party         Previous District

   058          Robert Bell                         R           58

   059          C. Matthew Fariss                   R           59

   060          James Edmunds                       R           60

   061          Thomas Wright                       R           61

   062          Riley Ingram                        R           62

   063          Lashrecse Aird                      D           63

   064          Emily Brewer                        R           64

   065          R. Lee Ware                         R           65

   066          M. Kirkland Cox                     R           66

   067          Karrie Delaney                      D           67

   068          Dawn Adams                          D           68

   069          Betsy Carr                          D           69

   070

   071          Delores McQuinn                     D           70
   071          Jeffrey Bourne                      D           71

   072          Schuyler VanValkenburg              D           72

   073          Debra Rodman                        D           73

   074          Lamont Bagby                        D           74

   075          Roslyn Tyler                        D           75

   076          S. Chris Jones                      R           76

   077          C. E. (Cliff) Hayes                 D           77

   078          James Leftwich                      R           78

   079

   080          Matthew James                       D           80
   080          Stephen Heretick                    D           79

   081          Barry Knight                        R           81

   082          Jason Miyares                       R           82

   083          Christopher Stolle                  R           83

   084          Glenn Davis                         R           84

   085          Cheryl Turpin                       D           85

   086          Jennifer Boysko                     D           86

   087          John Bell                           D           87

                                                                Page 3
  Plan: vaLD_W&M-Democ-mw-H311-H353_rk1Administrator:
  Type:
Case 3:14-cv-00852-REP-AWA-BMK DocumentUser:     304-1 Filed 11/16/18 Page 5 of 5 PageID#
   District          Name                              10357       Party        Previous District

   088               Mark Cole                                       R          88

   089

   090               Jerrauld Jones                                  D          89
   090               Joseph Lindsey                                  D          90

   091               Jeion Ward                                      D          92
   091               Gordon Helsel                                   R          91

   092

   093               Michael Mullin                                  D          93

   094

   095               David Yancey                                    R          94
   095               Marcia Price                                    D          95

   096               Brenda Pogge                                    R          96

   097               Christopher Peace                               R          97

   098               M. Keith Hodges                                 R          98

   099               Margaret Ransone                                R          99

   100               Robert Bloxom                                   R          100


         Number of Incumbents in District with more than one Incumbent:    10
         Number of Districts with No Incumbent:                            5
         Number of Districts with Incumbents of more than one party:        2
         Number of Districts with Paired Democrats:                         3
         Number of Districts with Paired Republicans:                       0




                                                                                Page 4
